Citation Nr: 1114840	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for an esophageal condition. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a claim for service connection for a low back condition was denied in a November 2007 rating decision.  The Veteran submitted additional relevant evidence prior to the expiration of the appeal period.  Accordingly, the claim will be considered on the merits.  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) ("[A] claim becomes final and subject to a motion to reopen only after the period for appeal has run.").  Any interim submissions before finality must be considered by the VA as part of the original claim.").

In July 2010, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.

REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Veteran has contended, in written statements and testimony before the undersigned Veterans Law Judge, that his current back condition is related to injuries that he alleges he sustained during active service.  He claims that while in California for a few months near the end of his tour of duty, he hurt his back on two occasions, once while lifting heavy section boxes loaded with artillery, and again a couple of weeks later while lifting ninety-eight pound shells onto a truck.  

His service treatment records are negative for any complaints, findings, or treatment of any low back condition.  The Veteran claims that he was treated on the spot by a corpsman who gave him Motrin and advised him to rest.  He claims that when these injuries occurred, most of his unit had returned to Camp Lejeune but he had stayed behind to pack and therefore the corpsman was not his usual corpsman.  Thus, he claims that the injuries he sustained were not documented.  He reports that he has had problems with his back since that time, which for years he treated himself with over-the-counter medications and other conservative treatments because he did not have insurance to pay for formal treatment.

In support of his claim, the Veteran has submitted numerous statements from buddies and members of his family.  One buddy claims to have served with the Veteran and states that he witnessed the 2 in-service injuries claimed by the Veteran.  However, this statement appears to have been written by the Veteran, and simply signed by the person.  Specifically, when compared with the handwriting on the Veteran's notice of disagreement, there are marked similarities to how the word "Camp" is written (appearing more like "lamp") as well as the letter "B" in words and the use of both upper and lowercase letters.  Another buddy indicated that he was a friend of the Veteran's from his hometown and also served in the Marine Corps at the same time as the Veteran.  He stated that they were each training in California at the same time and they met up while there, at which time the Veteran told him of the 2 times that he injured his back.  He also related that the Veteran looked "a little bent sideways" at that time.  

Private treatment reports reveal that the Veteran first sought treatment for right knee and right sacroiliac pain in April 2000, which began in February 2000.  At that time he reported that he has had no prior back problems.  Radiographic studies at that time revealed a small Schmorls node at the L2-L3 interval on the superior endplate of L3 and some very mild arthritic changes at the sacroiliac joint.  In January 2003 the Veteran reported right side hip and buttock pain of 4 years duration worsened since fall (cold weather).  In February 2003, the Veteran was reported to have had difficulty with back pain radiating down to the right lower extremity for the previous five or six years, without any precipitating events.  In January 2004 the Veteran presented with a back pain exacerbation of three days duration after moving a 150 pound dresser on his knee and lifting.  He had no immediate pain but had a progressive worsening of the right lower back pain that night.  Subsequently, the pain became severe.  Upon presentation he was unable to get up from a laying down position.  The x-ray was interpreted as showing normal alignment and minimal osteophyte formation at T12-L1, L2-L3 and L3-L4 likely degenerative.  It was noted the disc spaces were preserved at all levels.  

After filing his claim for service connection, the private medical records note the Veteran providing a history of a back injury in 1983 while in service.  In June 2008, the Veteran reported to a treatment provider that he had pain involving his back since approximately 1983 when he developed pain from a lifting injury while in the service.  He indicated that he had dealt with it on and off over the years with bed rest, change of activities, diet, and exercises.  Later in June 2008, the Veteran reported to another provider that he has had low back pain since he was in the military, with repetitive incidents since that time.  In January 2009, a private physician noted that the Veteran reported an injury when he lifted a heavy weight in 1983, at which point he developed low back pain.  This low back pain was severe, but the Veteran managed his back pain with conservative management.  The physician reported that in 1996, the Veteran also developed right-sided leg pain.  The physician said that the Veteran's chief complaints of back pain and right leg pain have been persistent.  In September 2009, the Veteran's attending physician related that the Veteran first mentioned his back ache during his second visit in November 1998 (his first visit was for unrelated reasons).  His back pain became more severe in January 2003 when he developed symptoms typical of right-side lumbar radiculopathy.  He mentioned at that time a history of back pain for at least 4 years.

The Veteran has been variously assessed with low back pain with sciatica, lumbar spinal stenosis, degenerative joint disease, degenerative disc disease, back strain, mild to moderate degenerative arthritis, dislocation, sprain, and strain of the thorax with lower back and pelvis sciatica, acute low back pain with muscle spasms, acute low back pain and sacroiliac joint inflammation, and lumbar radiculopathy/sciatica. 

The Board also observes that the Veteran was employed as a painter, which involved climbing ladders and other physical activities following service.

In light of the above, the Board finds that a VA spine examination should be provided to determine the nature of the Veteran's current low back condition and to obtain an opinion as to whether it is related to active service, including the two lifting injuries which the Veteran and other laypersons have indicated occurred therein.  See 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran submitted a release form to VA for Dr. Edward Washabaugh for treatment received for back pain in August 2008.  However, VA has not attempted to obtain these records.  Although the claims file contains some records of the Veteran's treatment from Dr. Washabaugh, the records of the August 2008 treatment have not been included in the record.  Thus, on remand, the RO/AMC should seek to secure such records.

With respect to his claim for service connection for an esophageal condition, the Veteran contends such disorder is related to chemical exposure from drinking contaminated water while stationed at Camp Lejeune, North Carolina during active service.  His DD Form 214 does confirm that he was stationed at Camp Lejeune, North Carolina when discharged from active service.

The service treatment records are negative for complaints, findings, or treatment of any esophageal condition.  During the June 1983 separation examination, the mouth, throat, lungs, and chest were all evaluated as normal.

Private treatment reports show that in December 2004, when the Veteran was evaluated for cardiac concerns with complaints of chest pressure and pulling, he was noted to have a past medical history that was significant for gastroesophageal reflux disease (GERD).  During a January 2009 consultation for unrelated conditions, it was noted that the Veteran's medical history is significant for reflux and heartburn.  Current medications were listed as Prilosec.

In support of his claim, the Veteran has submitted literature regarding the drinking water contamination that occurred at Camp Lejeune, North Carolina in the early 1980s.  One document is entitled "Appendix B: Community Concerns" and was obtained from the Camp Lejeune home page of the Agency for Toxic Substances & Disease Registry.  With regards to residents being concerned about the number of people who have reflux-gastritis in the county, it was noted in the document that there are a large number of causes of gastrointestinal reflux including medication, smoking, and obesity.  Further, chemicals are not known to cause gastroesophageal reflux.

The Veteran also submitted a 2009 publication from the National Academy of Sciences entitled Contaminated Water Supplies at Camp Lejeune - Assessing Potential Health Effects.  The document stated that in the early 1980s, two water-supply systems on Camp Lejeune, North Carolina were found to be contaminated with the industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE).  Further, the water systems were supplied by two water treatment plants, which served enlisted-family housing, barracks for unmarried service personnel, base administrative offices, schools, and recreational areas.  One of the water systems also served the base hospital, industrial areas, and a housing area.  The National Research Council (NRC) appointed a committee to review the evidence on whether adverse health outcomes are associated with past contamination of the water supply at Camp Lejeune.  The committee determined that there was limited/suggestive evidence of an association between esophageal cancer and PCE and inadequate/insufficient evidence to determine whether an association exists 
between esophageal cancer and TCE.  Additionally, it was determined that there was inadequate/insufficient evidence to determine whether an association exists between gastrointestinal effects and such exposure.  There were no health outcomes for which there was sufficient evidence of a causal relationship or sufficient evidence of an association in relation to TCE, PCE, or solvent mixtures.  The National Academy of Sciences, Contaminated Water Supplies at Camp Lejeune - Assessing Potential Health Effects (2009).

Additionally, the Veteran's spouse indicated that he has experienced heartburn and acid reflex disease as a side effect from his medication for his back condition.

The Board notes that there is no medical evidence of record linking the Veteran's claimed esophageal condition to his active service, and the evidence he submitted to support his contention that the condition is related to contaminated water at Camp Lejeune do not indicate that such a relationship exists.  On remand, the Veteran should be advised to submit medical evidence which indicates his claimed esophageal condition is related to service, to include using contaminated water while at Camp Lejeune.  

In addition, the Veteran's wife contends his esophageal condition could be related to medication taken for his back condition; thus, the claim for service connection for an esophageal condition is intertwined with the claim for service connection for his low back condition.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, the RO/AMC should seek to obtain copies of records from Dr. Edward Washabaugh dated in August 2008, and associate such records with the claims file.

2.  Advise the Veteran that he should submit medical evidence that indicates his esophageal condition is related to service, to include using contaminated water at Camp Lejeune.

3.  The RO/AMC should schedule the Veteran for a VA spine examination to determine the nature of any current low back condition and to provide an opinion as to its possible relationship to service.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all low back conditions identified.  Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current low back condition diagnosed arose during service or is otherwise related to the Veteran's military service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  Following the completion of the above, and after any additional development deemed necessary is conducted, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If service connection for a low back condition is granted, then appropriate development on a claim for service connection for an esophageal condition as secondary to the back condition should be undertaken, including appropriate VCAA notice and scheduling of a VA examination if necessary. 

5.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





